 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jorge Alejandro Rojas,                             No. CV-16-03067-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Federal Aviation Administration, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff Jorge Alejandro Rojas’ Motion Re Estimated
16   Completion Dates (Doc. 81). For the following reasons the motion is denied.

17                                        BACKGROUND
18          The current motion continues a long-lived dispute between Rojas and the FAA

19   regarding the many requests Rojas has submitted to the FAA under the Freedom of

20   Information Act (“FOIA”). Rojas’ Complaint contained multiple allegations regarding
21   Rojas’ FOIA requests, but his allegations broadly fall within two groups. First, Rojas listed
22   six specific FOIA requests and generally alleged that the FAA failed to timely provide

23   estimated completion status updates, that it failed to adequately respond, and that it failed

24   to respond to his appeals of its production decisions. (See Doc. 1 at 3–11.) Next, Rojas

25   alleged that the FAA had established a pattern or practice of failing to provide estimated

26   completion dates (“ECDs”) for his requests. He specifically alleged eight FOIA requests,
27   “among others,” for which he had not received estimated completion dates.
28   ///
 1          Rojas brought three separate claims: (1) a FOIA violation through failure to comply
 2   with statutory deadlines, (2) a FOIA violation through withholding of agency records, and
 3   (3) a FOIA and Administrative Procedure Act violation through failure to provide ECDs
 4   and “complete administrative action.” (See id. at 12–13.) Rojas requested seven forms of
 5   relief: orders requiring (1) reasonable searches for responsive records, (2) provision of
 6   ECDs, (3) disclosure of all responsive non-exempt records, (4) production of a Vaughn
 7   Index, (5) production of records without assessment of fees, (6) a special investigation
 8   under 5 U.S.C. § 552(a)(4)(F), and (7) the payment of attorneys’ fees and costs. (Id. at 14.)
 9          The FAA moved for summary judgment on the first group of FOIA requests—i.e.,
10   the six named requests in the first group. The Court granted summary judgment for three
11   requests and denied for three requests. (Doc. 26.) A status conference followed, at which
12   the Court determined that the FAA had waived its right to raise additional objections to
13   Rojas’ FOIA requests by not raising them in its summary judgment motion. (See Doc. 48
14   at 2.) The Court also ordered the FAA to provide responsive documents for Requests 8952,
15   9570, and 4019, with redactions only if agreed to by Rojas. (Id. at 3.)
16          The FAA requested an extension of time to fully respond to Request 9570, which
17   the Court granted. But rather than timely providing documents for Requests 8952 and
18   4019, the FAA provided responses to all three requests by the extended deadline granted
19   for Request 9570 only. (See id.) When it provided the documents, the FAA had made
20   redactions to which Rojas had not agreed, in direct violation of the Court’s order. (Id.)
21          At the next status conference, the Court denied the FAA’s request for a second round
22   of summary judgment motions. The Court also gave the FAA thirty more days to respond
23   to Rojas’ document request. The FAA soon filed notice that it had complied. But again,
24   the documents had extensive redactions to which Rojas had not agreed. So, the Court
25   ordered the FAA to show cause as to why it should not be held in civil contempt for
26   violating the Court’s orders on multiple occasions. (Id. at 6.) The Court also directed the
27   parties to meet and attempt good faith resolution of the remaining issues without further
28   court intervention. (Id.) The show-cause hearing was continued and eventually vacated


                                                 -2-
 1   when the parties indicated that the FAA was finally in compliance with the Court’s orders.
 2   (See Doc. 56 at 1.) The parties’ next joint status report indicated that the FAA would be
 3   making supplemental responses to some of Rojas’ requests, and that the parties were again
 4   disputing whether the FAA had provided all responsive documents. (Doc. 58 at 2.) The
 5   Court ordered the FAA to provide supplemental responses. (Doc. 59.)
 6          In the next round of joint status reports, the parties indicated that the following
 7   issues remained outstanding in the case: (1) whether the FAA had engaged in a pattern or
 8   practice of failing to provide ECDs to Rojas’ requests, (2) whether the FAA should be
 9   sanctioned for its conduct, (3) whether Rojas was entitled to attorneys’ fees and costs, and
10   (4) whether a referral for investigation by the Office of Special Counsel was warranted.
11   (Doc. 68 at 2–3.)
12          At the subsequent hearing, the Court ordered the FAA to provide ECDs for all
13   outstanding requests that had been submitted by Rojas by the time he filed his Complaint.
14   (Doc. 73 at 10.) The FAA complied. (See Doc. 74.) The Court then directed Rojas to file
15   notice of his disagreement with the ECDs provided, if any, and a motion regarding the
16   ECDs, if needed. (Doc. 80.) Rojas then filed this motion. (Doc. 81.) After Rojas filed it,
17   the parties filed a joint stipulation of dismissal, in which they agreed to dismiss all issues
18   in the case except for those addressed by the current motion regarding the ECDs.
19                                          DISCUSSION
20   I.     Modification of ECDs and Late Production
21          The FOIA requires agencies to “establish a telephone line or Internet service that
22   provides information about the status of a request to the person making the request using
23   the assigned tracking number, including . . . an estimated date on which the agency will
24   complete action on the request.” 5 U.S.C. § 552(a)(7)(B).
25          Rojas’ primary contention here is that in some instances, the FAA has unreasonably
26   revised its initial ECDs and that in other instances the FAA has failed to meet the ECDs it
27   gave. As ordered by this Court, the FAA provided ECDs to Rojas. Many of the ECDs
28   have now passed and Rojas has received documents responsive to his requests. As of the


                                                 -3-
 1   date of the FAA’s response to Rojas’ motion, 71.15% of the 104 ECDs had been completed,
 2   leaving 30 ECDs pending. Of those thirty, nine requests have ECDs after January 1, 2020.
 3   Two have ECDs that extend into 2021.
 4          Of the 74 completed ECDs, the FAA completed 40 before their ECDs, and 18 were
 5   completed on the original ECD. For 11 requests, the FAA provided revised ECDs after
 6   further reviewing the amount of work it would take to respond to Rojas’ requests. The
 7   FAA has yet to miss a revised ECD. (See Doc. 85-2 at 24.)
 8          Rojas particularly disagrees with ECDs that extend into 2020 and 2021. But the
 9   FAA’s response sets forth the reasonable explanations for ECDs given. The ECDs are, by
10   definition, estimates. The FAA based the ECDs on a variety of factors, including how
11   many pages searches yielded, the number of business hours available to process requests,
12   time required to coordinate with multiple offices responding to requests, previous
13   processing times for similar requests, the agency’s workload outside of Rojas’ requests,
14   and time needed for legal review and finalization. (See Doc. 85 at 3.) For the nine requests
15   that have been assigned ECDs in 2020 or 2021, the FAA concluded, based on a
16   combination of those factors, that the requests could not be completed sooner. Rojas has
17   not demonstrated that the FAA’s ECDs were unreasonable or given in bad faith. And for
18   many of the requests with extended ECDs, Rojas declined to refine or narrow the scope of
19   his request so that it could be processed faster.       (See Doc. 85 at 5–6.)      In these
20   circumstances, the Court declines to second-guess the agency’s determinations regarding
21   its own work capacity. Thus, Court intervention regarding the ECDs is not warranted here.
22          Rojas also complains that the FAA did not meet some of the original ECDs—and
23   the FAA admits as much. But for those requests, it did make productions shortly after the
24   ECD. In fact, for each of those requests, the FAA completed its response within three
25   business days of the ECD. Since, again, the ECDs are estimates, a production made within
26   three business days of an ECD is not unreasonable and does not warrant judicial
27   intervention.
28   ///


                                                -4-
 1   II.    Rolling Productions
 2          Rojas also requests that the Court order rolling productions for all requests that have
 3   ECDs after January 1, 2020. He requests an order directing that the FAA be required to
 4   produce a certain number of pages per month on each request, with the amount set to
 5   increase on January 1, 2020 for any remaining requests. The FAA, in turn, has proposed a
 6   schedule for each of the requests that have ECDs in 2020 or 2021. While the FAA’s
 7   proposed schedule does not set a specific monthly page quota for each request, it does
 8   require monthly productions for each one. The risk of the FAA’s proposed schedule, of
 9   course, is that it would allow the FAA to make only small monthly productions and then
10   simply revise the ECDs for those requests, thereby dragging out production even further.
11          However, for the reasons outlined in the FAA’s Response, a specific page quota for
12   each month is not necessary or even workable here. The Petitioner has not demonstrated
13   that the FAA has the capacity to supply any particular monthly-rolling quota. The FAA
14   has represented that it will make monthly productions, and it has provided ECDs for each
15   of the requests. How to meet those ECDs is best left to the discretion of the agency at this
16   point. The FAA is most familiar with its capacity as well as its limitations. Given the
17   FAA’s representations regarding its commitment to the production schedule it has
18   proposed, as well as the reasonableness of its ECDs, the FAA should not view this decision
19   as carte blanche to drag out production of these requests. Should the FAA do so, Rojas
20   will have recourse in the courts for the FAA’s continued non-compliance.
21          The FAA should begin rolling productions on Rojas’ requests as outlined in their
22   response. (See Doc. 85 at 10–11.)
23   III.   Interim Appeals
24          Rojas next requests that the Court require the FAA to allow Rojas to appeal
25   productions made on a rolling basis instead of appealing only after the production is
26   completely made.     The FOIA allows requesters to administratively appeal “adverse
27   determinations” to FOIA requests. See 5 U.S.C. § 552(a)(6)(A)(i). Department of Justice
28   guidelines on FOIA appeals suggest that agencies provide for intermediate appeals when


                                                 -5-
 1   productions are made on a rolling basis. See OIP Guidance: Adjudicating Administrative
 2   Appeals Under the FOIA, Department of Justice (updated Feb. 14, 2019),
 3   https://www.justice.gov/oip/oip-guidance/Adjudicating%20Administrative%20Appeals%
 4   20under%20the%20FOIA.
 5          Requiring the FAA to allow interim appeals of its rolling productions is not
 6   necessary here. Although DOJ guidelines do suggest that interim appeals be allowed, they
 7   do not require that they be. And neither does the FOIA itself. Other than the DOJ guidance
 8   document, Rojas points to no legal authority to support his argument that interim appeals
 9   be required here. He also points to no authority that would allow the Court to order the
10   relief he seeks. And the resolution of Rojas’ FOIA requests has already been bogged down
11   for years. Requiring the FAA to allow appeal of each interim production made could
12   further inhibit the timely resolution of this already long-lived dispute. Considerations of
13   efficiency suggest that it would streamline the appeals process to have Rojas file a single
14   appeal of a completed production. The opposite scenario—the potential for multiple
15   appeals per month—is undesirable here. For those reasons, the Court declines to order the
16   FAA to allow interim appeals of the rolling productions.
17   IV.    Assessment of Fees
18          The FOIA allows agencies to assess fees for requests so long as certain requirements
19   are met. If an agency fails to comply with the FOIA’s time limits for responding to requests
20   and appeals, the agency is generally barred from assessing search fees. 5 U.S.C. §
21   552(a)(4)(A)(viii)(I). If the agency “has determined that unusual circumstances apply . . .
22   and the agency provide[s] a timely written notice to the requester” regarding that
23   determination as required by 5 U.S.C. § 552(a)(6)(B), the agency may still assess fees it if
24   complies within ten days of the original twenty-day time limit.1 Id. (II)(aa). Further, if the
25
            1
                Paragraph (B)(iii) defines “unusual circumstances” for purposes of (6)(B) as:
26
                     (I)    the need to search for and collect the requested records
27                          from field facilities or other establishments that are
                            separate from the office processing the request
28
                     (II)   the need to search for, collect, and appropriately

                                                  -6-
 1   agency has determined that unusual circumstances apply and that “more than 5,000 pages
 2   are necessary to respond to the request,” the agency may still assess fees so long as it
 3   provided timely written notice to the requester under (a)(6)(B) “and the agency has
 4   discussed with the requester . . . how the requester could effectively limit the scope of the
 5   request.” Id. (bb).
 6          Request 9154 was submitted on September 3, 2016. (Doc. 81 at 84.) Because
 7   September 3 was a Saturday, and the following Monday was a federal holiday, September
 8   6 was the day the clock began to run. On September 14, within the original twenty-day
 9   period for response by the agency, the FAA acknowledged receipt of Request 9154 and
10   informed Rojas that it had determined that “unusual circumstances” applied because “it
11   [was] necessary to search for and collect the requested records utilizing an office that is
12   separate from the office(s) processing the request. (Doc. 85-3 at 52); see also 5 U.S.C. §
13   552(a)(6)(B)(iii)(I). The FAA’s letter also invited Rojas to discuss reformulation of the
14   request or an alternative time frame for processing the request. (Doc. 85-3 at 52); see also
15   5 U.S.C. § 552(a)(6)(B)(ii).
16          The FAA’s response on September 14 thus complied with the requirements for
17   notice under (a)(6)(B). For that reason, because the agency had determined that unusual
18   circumstances existed and that more than 5,000 pages would be necessary to respond to
19   the request, it was allowed to assess fees under 5 U.S.C. § 552(a)(4)(A)(vii)(II)(bb).
20          Rojas contends that the agency cannot assess fees for the request because the FAA’s
21   September 14 letter did not specify that the agency had concluded that its response to the
22   request required more over 5,000 pages of documents. (Doc. 89 at 11.) But he misreads
23   the statute. In order to assess fees, the FAA was only required to “determine[] that unusual
24   circumstances apply and more than 5,000 pages are necessary to respond to the request”
25                         examine a voluminous amount of separate and distinct
                           records which are demanded in a single request; or
26
                   (III)   the need for consultation, which shall be conducted with
27                         all practicable speed, with another agency having a
                           substantial interest in the determination of the request
28                         or among two or more components of the agency having
                           substantial subject-matter interest therein.

                                                 -7-
 1   so long as “the agency has provided a timely written notice to the requester in accordance
 2   with [§ 552(a)(6)(B] and the agency has discussed with the requester via written mail . . .
 3   how the requester could effectively limit the scope of the request.”           5 U.S.C. §
 4   552(a)(4)(A)(viii)(II)(bb). Paragraph (A)(viii) does not require the FAA to tell Rojas that
 5   it had concluded that the response would require more than 5,000 pages.
 6          And neither does paragraph (6)(B). Rather, it requires only that the agency set forth
 7   the unusual circumstances it had determined applied, notify Rojas that the request could
 8   not be completed within the ten-day extension, and “provide the person an opportunity to
 9   limit the scope of the request so that it may be processed within that time limit or an
10   opportunity to arrange with the agency an alternative time frame for processing the
11   request.” Id. (6)(B)(ii). The agency’s letter met those requirements. Because the agency
12   provided the notice required by (6)(B), the agency may assess fees for Request 9154.
13                                        CONCLUSION
14          For these reasons, further Court intervention here is not needed. Because Rojas
15   admits in his Reply that the FAA has provided legible copies of the records he complained
16   of, the Court does not address that issue.
17          IT IS THEREFORE ORDERED that Plaintiff Jorge Alejandro Rojas’ Motion Re
18   Estimated Completion Dates (Doc. 81) is DENIED.
19          IT IS FURTHER ORDERED that the parties shall file, within seven (7) days of
20   the date of this Order, a joint report outlining whether, after the parties’ Joint Notice of
21   Stipulation of Partial Dismissal (Doc. 84) and this Order, any issues remain in this action.
22          Dated this 26th day of August, 2019.
23
24
25
26
27
28


                                                  -8-
